 4:17-cv-03085-RGK-SMB Doc # 189 Filed: 09/03/20 Page 1 of 1 - Page ID # 3047




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

DAVID T. RUSSELL,                                           4:17CV3085

                   Plaintiff,
                                                         MEMORANDUM
      vs.                                                 AND ORDER

EDWARD R. ANDERSON,

                   Defendant.


      This matter is before the Court on Plaintiff’s Unopposed Motion for Release
of Funds (Filing 188). The Court has reviewed the motion and finds it should be
granted. Accordingly,

       IT IS ORDERED that Plaintiff’s Unopposed Motion for Release of Funds
(Filing 188) is granted. The Clerk of Court shall disburse the funds as follows:

      The Clerk shall pay the $11,601.20 deposited into Court by the defendant,
      plus any accrued post-judgment interest thereon to “David Russell and The
      Healy Law Firm” and mailed to:

            Michael P. Healy
            THE HEALY LAW FIRM, LLC
            3640 NE Ralph Powell Road
            Lee's Summit, Missouri 64064


      Dated this 3rd day of September, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge
